Title: [Diary entry: 18 March 1788]
From: Washington, George
To: 

Tuesday 18th. Thermometer at 39 in the Morning—46 at Noon and 40 at Night. Wind at East & So. Et. Cloudy all day with small sprinkles in the forenoon. Towards Night it became stormy, the Wind blowing very fresh from the So. Et. and raining hard which it continued to do most part of the Night. Visited all the Plantations. In the Neck, found that the Plows had finished breaking up the Barn Inclosure last Night and all, except one (which went to laying of fd. No. 6 for planting Corn &ca.) were plowing for Oats in the No. Wt. corner of No. 2. The Women were clearing the hedge Row in the same field & preparing for fencing. The Men were fixing posts & Rails for fencing No. 6 &ca. and making the lane betwn. them and fields No. 1 & 2. The Ditchers—to wit—Dl. Overdonck, Boatswain, Robin, Charles & Bath began yesterday to ditch for same. At Muddy hole, finding the ground (intended for Oats in No. 4) had got tolerably dry the plows were shifted from No. 1 thither yesterday after breakfast and this day the grd. wch. they had plowed in No. 1 by the quarters was sowed with Barley & harrowed in. The Women were partly fencing, & partly picking up Corn Stalks. Harrowed with Oxen which made an awkwd. hand. At Dogue Run—The Plows finished yesterday afternoon the ground intended for Barley in field No. 3 & began to plow that part of the same field wch. was designed for Oats. The women were partly hoeing (as on Saturday) & partly grubbing before the Plows. The Cabbage Seed was sown at this place on Monday.  At Frenchs, the Plows (now three) having finished breaking the ground in the lower meadow had gone this Morning to breaking up in No. 3 but were ordered to plow to morrow the So. part of No. 2 for Oats. The Women were fencing on the dividing line. Yesterday 6 bushels of English Oats (sent me by Mr. Young) was sowed on abt. 2 Acres of grd. on the No. side of the Middle meadow—the ground once plowed, and the Seed harrowed—in good tilth. At the Ferry, the Ploughs went yesterday to plough (cross) the grd. in No. 6 wch. was intended for Oats and it worked well, except being rather too wet. The Women were fencing. At the Mansion house, began the circular Post & rail fencing in front of the lawn yesterday Morning. Mr. Madison on his way from New York to Orange came in before dinner and stayed all Night.